department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uniform issue list s fe hekkekemehekkekeerkrk hrkkererakkkerheeiakee kekkekeekeerrekeerrrkekkk hakekekekkkkekkrehekkueekek attn kxkkrkkekerekhekeekee legend state a university b statute cc plan x plan y dear rekkkkkkkkkk kererkekeeee aik kia heir eerie rr hkkrkkriekkrikharieerererereriark kekrekekekkkerekerkeerekekeer kwhekeeeerereekekekereerker hrekkekrekaeakeekkerkeekerener kearekhkeekkeakhereererkerheree krekkekrekehkekakkererheekrreree ehekkkkkeakekekekaeerer eereee rerekereee kerr ree erie khkkkkrerreeeekenerakeeeurkiare kraekekerekkerererereuhakeekrerekeke herrera eere re eeereerereere reece this is in response to a letter dated as supplemented by correspondence dated in which you request rulings under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in connection with this request plan x is a retirement_plan which provides benefits for group d employees of university b a public university of state a and their beneficiaries plan x effective date is a new defined_contribution_plan intended to be qualified under code -2- sec_401 and is a governmental_plan under sec_414 noted in sec_3_2 of plan x the group d employees who participate in plan y will be eligible to participate in plan x plan y is a non-elective defined contribution b plan maintained by university b that originally provided for employer contributions of of the first dollar_figure of compensation and of compensation above dollar_figure as of date the employer_contribution under plan y was reduced to of the participant’s_compensation with the exceptions under plan x participants will be required to make a contribution of of compensation to plan x only participant contributions will be made to plan x university b through resolution by its board_of trustees adopted at its meeting on date has taken formal action providing that contributions required of participants in plan x although designated as employee contributions will be paid_by university b in lieu of employee contributions and treated as employer contributions beginning date the initial effective date of plan x group d employees of university b will be required to participate in plan x participants do not have the option of choosing to receive the contributed amounts directly and may not make a cash or deferred election with respect to such amounts it is expected that participants in plan x will be entitled to receive a distribution of their account balance under the plan upon the occurrence of certain events including death disability and termination of employment university b is governed by its board_of trustees which has authority under statute c of state a to establish compensation and retirement programs for faculty and staff based on the above facts and representations you request the following rulings that for federal_income_tax purposes mandatory_contributions made by participants into plan x and picked up by university b will not be currently included in the gross_income of the participants on whose behalf the pick-up is made and mandatory_contributions made by participants into plan x and picked up by university b will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick-up employee contributions to 92v01143032 a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 of the code specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or an ordinance second the pick-up arrangement must not permit a participating employee from and after the date of the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the income_tax regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick- up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 applies even if the employer picks up contributions through either a reduction in salary or an offset against future salary increases the federal_income_tax treatment to be afforded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to comply with revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides the required specification of designated employee contributions must be completed before the period to which such contributions relate contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up if not the designated employee in this case plan x satisfies the criteria set forth in revrul_2006_43 revrul_81_35 and revrul_81_36 by specifically providing that university b shall pick up the mandatory_contributions of group d employees to plan x that such contributions although designated as employee contributions shall be paid picked up by university b in lieu of contributions by group d employees and that group d employees will not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by university b to plan x with respect to ruling requests one and two we conclude that the mandatory_contributions made by the group d employees to plan x and picked up by university b shall be treated as employer contributions and will not be included in the current gross_income of the group d employees for federal_income_tax purposes in the year in which contributions are made to plan x these amounts will be includible in the gross_income of the group d employees or their beneficiaries only in the taxable_year in which they are distributed to the extent they represent contributions made by university b because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by university b will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x this ruling applies only if the effective date for the commencement of the pick-up is not earlier than the later of the date the board resolution is signed and adopted by university b or the date the pick-up is put into effect no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that plan x is qualified under code sec_401 and its related trust exempt from tax under sec_501 at all relevant times no opinion is expressed as to whether the amounts picked up by university b are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling has been sent to your authorized representative should you have any questions or concerns regarding this letter please contact waeeeeee 1d no at - _ please address all correspondence to kekkrkekkkekk sincerely yours cuber warkins carlton a watkins manager employee_plans technical group
